DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office Action is in response to Applicant's arguments filed on June 2, 2021. Claim(s) 1-6, 8, 10, 11, 16-18, 22, 25, 26, 31, 33, and 34-36 are pending. Claims 35 and 36 are withdrawn. Claims 1-6, 8, 10, 11, 16-18, 22, 25, 26, 31, 33, and 34 are examined herein.

Response to Arguments
 	Applicant has decided to hold the outstanding obviousness-type double patenting rejection of claims 1-6, 8, 10, 11, 16-18, 22, 25, 26, 31, 33, and 34 as being unpatentable over claims 1-18 of U.S. Patent No. 10,246,436 in abeyance.	 Therefore said rejection is hereby maintained.
 	Applicant’s arguments with respect to the 112, first paragraph rejection over claims 1-6, 8, 10, 11, 16-18, 22, 25, 26, 31, 33, and 34 have been considered and found persuasive. Said rejection is hereby withdrawn.
 	Applicant’s arguments with respect to the 102 (a)(1) rejection of claims 1, 8, 10, 11, 16, 22, 25, and 34 as being anticipated by Homan (Molecular Pharmacology, 2013) of record and the 103 rejection of claims 2-6, 17, 18, 26, and 31 are rejected as being Molecular Pharmacology, 2013) of record as applied to claims 1, 8, 10, 11, 16, 22, 25, and 34 in the 102(a)(1) rejection above have been fully considered. 
	Applicant argues that Homan does not anticipate claims 1, 8, 10, 11, 16, 22, 25, and 34.
 	Examiner disagrees and reiterates the teachings of Homan in the Office action below that render the instant claims anticipated. Examiner requests Applicant to discuss why the teachings of Homan do not render the claims 1, 8, 10, 11, 16, 22, 25, and 34 anticipated and claims 2-6, 17, 18, 26, and 31 obvious.
 	Any rejection from the previous Office action not set forth on record below is hereby withdrawn.
	The maintained/modified rejections are made in the Final Office action below as necessitated by amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

 	      Claims 1-6, 8, 10, 11, 16-18, 22, 25, 26, 31, 33, and 34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,246,436. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are to compounds of formula I and pharmaceutical compositions thereof. The patented .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10, 11, 16, 22, 25, and 34 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Homan (Molecular Pharmacology, 2013) of record.
Homan discloses a structural and functional analysis of G protein-coupled receptor kinase inhibition by paroxetine and a rationally designed compound, CCG-206584 (page 238, Figure 1) and pharmaceutical compositions thereof (page 239, column 1, 1st full paragraph):

    PNG
    media_image1.png
    163
    246
    media_image1.png
    Greyscale
.
 	Compound CCG-206584 is a compound of Formula I as claimed in the instant claim 1 and pharmaceutical compositions thereof (instant claim 34), or Formula V as claimed in the instant claim 2, wherein Z is O (instant claim 8); R41 absent (instant claim 10); one of R36 or R37 is hydrogen and the other is F (instant claim 11); q is 0 (instant claim 16); R61 is H (instant claim 25); R35 is H and R34 is:

    PNG
    media_image2.png
    222
    325
    media_image2.png
    Greyscale

wherein Xa is C; R39 is H; R40 is H; and R42 is H (instant claim 22).  
	Therefore based on the foregoing reasons, the instant claims are deemed anticipated over the cited art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 2-6, 17, 18, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Homan (Molecular Pharmacology, 2013) of record as applied to claims 1, 8, 10, 11, 16, 22, 25, and 34 in the 102(a)(1) rejection above.
	
 	Homan is discussed above.
 	Based on the structure of CCG-206584 above, the substituents of the piperidine ring, Applicant’s notation R35 and R61, are both H. The instant claims require one of them to be a methyl. 
 	Homan does not specifically teach the methyl substituent. 
 It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to substitute the hydrogen of the prior art compound taught by Homan with a methyl group at R35 and R61 to arrive at the compounds of instant claims.  It is well established that the substitution of methyl for hydrogen on a known In re Lincoln, 126 U.S.P.Q. 477, 53 U.S.P.Q. 40 (C.C.P.A. 1942); In re Druey, 319 F.2d 237, 138 U.S.P.Q. 39 (C.C.P.A. 1963); In re Lohr, 317 F.2d 388, 137 U.S.P.Q. 548 (C.C.P.A. 1963); In re Hoehsema, 399 F.2d 269, 158 U.S.P.Q. 598 (C.C.P.A. 1968); In re Wood, 582 F.2d 638, 199 U.S.P.Q. 137 (C.C.P.A. 1978); In re Hoke, 560 F.2d 436, 195 U.S.P.Q. 148 (C.C.P.A. 1977); Ex Parte Fauque, 121 U.S.P.Q. 425 (P.O.B.A. 1954); Ex parte Henkel, 130 U.S.P.Q. 474, (P.O.B.A 1960).  
Similarly, the compound as taught by Homan would render specific compounds B0688, B689, and B0690, as recited in claim 31, obvious based on the rationale above.  
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1-6, 8, 10, 11, 16-18, 22, 25, 26, 31, 33, and 34 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627